Citation Nr: 1224981	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) with patellofemoral pain syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for DJD with patellofemoral pain syndrome of the left knee.

3.  Entitlement to a compensable rating for nonspecific urethrits.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In October 2009, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee DJD with patellofemoral pain syndrome is manifested by complaints of pain, stiffness, weakness and daily locking and giving way sensations with objective evidence of flexion limited to no less than 80 degrees due to pain.

2.  There is no objective evidence of right knee weakness or incoordination; or of right knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

3.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the right knee.

4.  The Veteran's left knee DJD with patellofemoral pain syndrome is manifested by complaints of pain, stiffness, weakness and daily locking and giving way sensations with objective evidence of flexion limited to no less than 75 degrees due to pain.

5.  There is no objective evidence of left knee weakness or incoordination; or of left knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

6.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the left knee.

7.  There is no objective evidence that the Veteran experienced any symptoms associated with urethritis during the pendency of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for right knee DJD with patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for left knee DJD with patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2011).

4.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for a compensable disability rating for urethritis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  .

Prior to initial adjudication of the Veteran's claims, letters dated in June 2004 and September 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A May 2006 notice provided the Veteran with his statement of the case also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the May 2006 notice was provided to the Veteran after his claims were adjudicated, the subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board finds that, under the facts of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claims.  Therefore, the Board finds that any defect with respect to the timing of the receipt of the VCAA notice requirements for his claims is harmless error in this case.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and private evaluations and treatment records are of record.  Records from the Social Security Administration (SSA) are also of record.  The record further includes a transcript of the Veteran's and his wife's testimony at a personal hearing, as well as his and his representative's written contentions regarding his claims.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in July 2004, February 2005 and June 2010.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected bilateral knee and urethritis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right and Left Knee Disabilities

The Veteran contends that his service-connected right and left knee disabilities are more severe than the current disability ratings reflect.  During his October 2009 personal hearing, he testified that he experiences constant pain in both knees and also experiences knee locking and giving out on a daily basis.  He further testified that he has used two sets of knee braces, walks predominantly with a cane and also uses a wheelchair.  He contends that he is unable to work because of his bilateral knee disabilities.

The Veteran's service-connected right and left knee DJD with patellofemoral pain syndrome are currently assigned separate 10 percent disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257.  Diagnostic Code 5003 states that the severity of degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability and a 30 percent rating assigned when there is severe disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of right knee ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the evidence of record shows right knee flexion was measured to 90 degrees during the July 2004 VA orthopedic examination, to 66 degrees during the February 2005 general medical examination and no more than 80 degrees (due to pain) during the June 2010 VA orthopedic examination.  Left knee flexion was measured to 95 degrees during the July 2004 examination, to 62 degrees during the February 2005 examination and no more than 75 degrees (due to pain) during the June 2010 examination.  Likewise, extension in both knees was measured to 0 degrees during all the VA examinations.  The VA examination reports show the Veteran complained of pain, weakness, stiffness, and "locking" and "giving way" sensations in both knees.  Examinations during all the examinations revealed no evidence of edema, effusion, heat, Baker's cyst or deformity.  There was no evidence of any instability during any of the examinations.  There was evidence of tenderness to both knees and crepitus with range of motion testing.  There was also evidence of guarding during both the February 2005 and June 2010 examinations.  However, none of the examiners found objective evidence of any additional functional impairment due to pain, weakness, fatigue, or lack of endurance.  The June 2010 examiner specifically found that although the Veteran complained of increased pain, there was no evidence of fatigability, lack of endurance or incoordination with repetition of movement of both knees.  There was guarding, presumably secondary to pain.  X-ray studies of the knees during the course of the appeal showed mild to moderate degenerative changes in both knees.

Likewise, VA treatment records, dating from October 2003 to April 2010, show the Veteran's complaints of severe bilateral knee pain and weakness that worsens with walking, standing, sitting or climbing stairs.  Treatment records show he was repeatedly admitted for physical therapy to strengthen both knees and alleviate pain.  A December 2004 treatment record shows that the Veteran's gait was unsteady due to knee pain; however a March 2005 treatment record indicates that his unsteady gait was secondary to morbid obesity and bilateral knee pain.  These treatment records, while repeatedly noting the Veteran's complaints do not provide range of motion testing results.  Thus, the overwhelming preponderance of the evidence reveals that limitation of motion of both the right and left knees does not warrant a 20 percent disability rating under Codes 5260 or 5261.  As the objective evidence of record fails to show limitation of flexion or extension to warrant a higher disability rating under the rating criteria, the Board finds no basis for establishing a disability rating in excess of 10 percent on the basis of functional loss for either knee.  Accordingly, as the preponderance of the evidence of record is against the claims for increased disability ratings for right and left knee DJD with patellofemoral pain syndrome, the appeals must be denied.  38 U.S.C.A. § 5107(b)

The Board has considered whether the Veteran's right and left knee disabilities manifest lateral instability or subluxation, so as to warrant separate compensable ratings under Diagnostic Code 5257.  The Veteran has repeatedly complained of "locking" and "giving way" sensations or instability in his knees, as well as complained of pain and weakness.  The Board finds that he is competent to report his symptoms and his statements and testimony are found to be credible and probative.  Despite there being no objective evidence of right or left knee instability or laxity, VA treatment records show the Veteran was issued knee braces.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings, and no more, for slight right and left knee instability is warranted.  The preponderance of the evidence is against a finding of moderate right knee instability.  In this respect, as noted above, there are no objective clinical findings showing instability.  Moreover, the July 2004, February 2005 and June 2010 examiners also found no evidence of any joint laxity or instability.  The Board places significant weight on the VA examiners' findings as they performed specific clinical tests designed to test instability in the knee joints and their findings are support by the record.  As a greater level of instability is not shown by the probative clinical evidence, the Board finds that a higher rating for a greater level of instability is not warranted.

Urethritis

The Veteran contends that his urethritis, which he identifies as a urinary disability, has worsened and merits a compensable disability rating.  He indicates that he takes medication for this disability and, at the time of the June 2010 examination, he reported frequent urgency and incontinence as a result of this disability.  

The Veteran's service-connected nonspecific urethritis is currently evaluated as noncompensably disabling under38 C.F.R. § 4.115b, Diagnostic Code 7518.  Pursuant Code 7518, urethritis is evaluated as a voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated by particular condition as urine leakage, frequency, or obstructed voiding.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed less than two times per day is evaluated as 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40 percent disabling.  Lastly, voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60 percent disabling.

Urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent disability rating.  A 20 percent disability rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent disability rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

Based upon a review of the evidence of record, the Board finds that a compensable disability for the Veteran's urethritis is not warranted.  VA treatment records, as well as the February 2005 and June 2010 VA genitourinary examination reports reveal that the Veteran has not suffered from symptoms of urethritis during the pendency of his appeal.  In this respect, although the medical evidence indicates the Veteran has bladder dysfunction with frequent urgency and incontinence, as well a history of kidney stones, the June 2010 VA examiner specifically found that these symptoms were not likely related to his service-connected nonspecific urethritis and further found that there was no evidence of urethritis at the time of the examination.   Moreover, the June 2010 VA examiner, after reviewing the Veteran's claims files, in a June 2011 addendum, found no evidence of urethritis at any time during the pendency of the appeal.  As the Veteran does not currently have any symptoms of voiding dysfunction that can be attributed to urethritis there is no basis upon which to assign a compensable disability rating.  Accordingly, the preponderance of the evidence is against the Veteran's claim.




Conclusion

In reaching the above determinations, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disabilities are inadequate.  As such, referral for extraschedular consideration is not warranted.

ORDER

A disability rating in excess of 10 percent for right knee DJD with patellofemoral pain syndrome is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for right knee instability.

A disability rating in excess of 10 percent for left knee DJD with patellofemoral pain syndrome is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for left knee instability.

A compensable disability rating for urethritis is denied.


REMAND

As noted in the March 2010 remand, the Veteran has a claim pending for service connection for a low back disability secondary to his service-connected bilateral knee disabilities.  Should service connection be grated for his back disability secondary to his knee disabilities, it could have a significant impact on his claim for entitlement to a TDIU rating as a VA physician, in an August 2009 letter, opined that the Veteran was unemployable as a result of his bilateral knee arthritis, diabetic neuropathy and low back disabilities.  Therefore, the Board finds that the issue of entitlement to service connection for a low back disability is inextricably intertwined with the issue of entitlement to a TDIU rating.  For this reason, the issue must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his back symptoms during and since service, to include any possible relationship to service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any back disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's back disability had its onset during service or developed within one year of his discharge from active service.  

The examiner should also comment as to whether it is at least as likely as not that the Veteran's back disability was caused or aggravated by his service-connected right knee and left knee disabilities.  

The rationale for all opinions expressed should be provided in a legible report.  

3.  Then adjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to DJD of the right and left knees with patellofemoral pain syndrome.  Thereafter, after conducting any additional development deemed necessary, readjudicate the issue of TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


